ALLOWANCE
	This action is in response to the application filed 5/31/18. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

 Claim 1:
	In line 21, before across the back “extending” has been deleted.
	In line 21, before across the back ---configured to extend--- has been added.

Claim 6:
	In line 2, before one inch “about” has been deleted.

Claim 7:
	In line 2, before one inch “about” has been deleted.

Claim 11:
	In line 2, after of between “about” has been deleted.
	In line 2, after quarter and “about” has been deleted.

Claim 13:
	In line 2, before three inches “about” has been deleted.
	In line 2, before ten inches “about” has been deleted.

Claim 17:
	In line 21, before across the back “extending” has been deleted.
	In line 21, before across the back ---configured to extend--- has been added.

Claim 19:
	In line 2, after providing “the apparatus of claim 9” has been deleted.
	In line 2, after providing ---an apparatus for positioning a human hand comprising:
a first resilient bar member adapted to extend across a palm region of the human hand;

at least one binder adapted to bind the first resilient bar member to the second resilient bar member; and
an adjustable retaining member adapted to adjustably retain the first resilient bar member and the second resilient bar member adjacent the palm region, the adjustable retaining member including 
a first retaining end,
a second retaining end, and
a hand-encircling portion extending between the first retaining end and the second retaining end;
the first retaining end and the second retaining end configured to extend between and be retained by the first resilient bar member and the second resilient bar member; and the hand-encircling portion configured to form a retaining loop extending from between the first resilient bar member and the second resilient bar member and configured to extend across the back portion of the human hand;
wherein the first retaining end of the adjustable retaining member is movably retained between the first resilient bar member and the second resilient bar member by frictional engagement; and second retaining end of the adjustable retaining member is movably retained between the first resilient bar member and the second resilient bar member by frictional engagement;


Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Breibart (US 2017/0100638). Referencing Figure 1 of Breibart, Breibart includes an adjustable strap (118) that extends around the outside of the first and second resilient bar members (104, 106), and is not adjustably secured between the first and second resilient bar members (104, 106) as required by claims 1, 17 and 19. Further, while the coupling element (208) of Breibart is taught in [0025] to extend between the first and second resilient bar members (104, 106), the coupling element (208) is taught to be secured by sewing, which does not permit the coupling element (208) to be adjusted and further, does not result in the coupling element (208) being “retained by” the first and second resilient bar members (104, 106) as required in claims 1, 17 and 19.
In regards to claims 1, 17 and 19, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was an apparatus for positioning a human hand that includes an adjustable retaining member including a first retaining end, a second retaining end, and a hand-encircling portion extending between the first retaining end and the second retaining end; the first retaining end and the second retaining end configured to extend between and be retained by the first resilient bar member and the second resilient bar member; and the hand-encircling portion configured to form a retaining loop extending from between the first resilient bar member and the second resilient bar member and configured to extend across the back portion of the human hand, in combination with the other elements (or steps) in the claims.  
In regards to claims 1, 17 and 19, the prior art of record does not teach an apparatus for positioning a human hand that includes an adjustable retaining member including a first retaining end, a second retaining end, and a hand-encircling portion extending between the first retaining end and the second retaining end; the first retaining end and the second retaining end configured to extend between and be retained by the first resilient bar member and the second resilient bar member; and the hand-encircling portion configured to form a retaining loop extending from between the first resilient bar member and the second resilient bar member and configured to extend across the back portion of the human hand, which allows for better airflow to the palm and fingers, keeps hands dry, reduces collection of dirt, oil, odor-causing germs, etc. in the palm region, is capable of improving flexibility of the hand by moving the fingers away from the pain and further, provides a simple-to-adjust strap.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA J HICKS whose telephone number is (571)270-7033.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        2/9/2021